Upon restoration of the instant appeal to the calendar, upon request of *818counsel, the order of Supreme Court, Bronx County, entered December 13, 1974, granting plaintiffs motion for discovery and inspection of certain insurance policies, is unanimously affirmed. Respondent shall recover of appellant $40 costs and disbursements of this appeal. We construe the order appealed from, consonant with our prior determination hereon (see Rodolitz v Beneficial Nat. Life Ins. Co., 41 AD2d 707), as requiring the production of policies issued after disclosure in insurance applications of any one or more of the following illnesses: hypotension and hypertension, cerebral-vascular disease and cerebro-vascular insufficiency, prostatis, arteriosclerotic disease, cerebro-vascular spasm and systolic heart murmur. Concur—Kupferman, J. P., Murphy, Lupiano and Capozzoli, JJ.